Citation Nr: 1746693	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  16-57 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a vestibular disorder (claimed as vertigo).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from June 1952 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his symptoms of dizziness that prevent him from closing his eyes in the shower, requires siting down to put on pants and underwear, and experiencing double vision all constitute vertigo or other vestibular disability due to his multiple service-connected ear disabilities.

The Veteran was afforded a VA examination in October 2015.  The examination report included the Veteran's belief that drainage from his ears was causing problems with his balance.  That said, the report inconsistently indicated that the Veteran denied dizziness or vertigo.  The Veteran did report that he had to hold on to the shower wall when washing his hair with his eyes closed due to loss of balance.  He had no loss of balance when his eyes were open in the shower.  The Veteran was unable to stand and put on his pants without loss of balance.  He denied staggering or an unsteady gait.  He also denied falls.  The Veteran denied vertigo or dizziness with abrupt change in head position, but did occasionally have double vision when looking forward in his lower visual fields bilaterally and was getting new glasses to correct the problem.  The examiner diagnosed bilateral perforated tympanic membranes and right chronic otitis media.  The examiner concluded that it was less likely than not that the claimed condition was incurred in or caused by service.  The rationale was that the Veteran denied symptoms of vertigo or dizziness on examination.  There were no symptoms on quick head turning, but there were problems with balance when the eyes were closed (although there were no falls or staggering gaits).  The examiner acknowledged the documented history of benign paroxysmal positional vertigo (BPPV), but the Veteran denied any related symptoms at the time of examination.  In addition, regarding a link between BPPV and tympanic membrane perforation, review of mainstream literature did not support a nexus that BPPV was caused by tympanic membrane perforation.

The Board finds the above examination report is insufficient for several reasons.  As an initial matter, the opinion failed to discuss whether BPPV could be aggravated by service-connected tympanic membrane perforation.  In addition, since the time of the examination, the Veteran has been additionally awarded service connection for right and left otitis externa.  As service connection was not in effect at the time of the examination for these disabilities, the above report did not provide any opinion as to any relationship between BPPV and these disabilities.  

In addition, the report indicated that the Veteran denied problems with dizziness and/or vertigo, including symptoms that resulted in staggering or falls.  A subsequent September 2016 VA treatment record, however, included the Veteran's reports of progressive imbalance, dizziness, and lightheadedness that had been present for over 15 years, but had been getting gradually worse in the prior 5 to 8 years.  In addition, the Veteran had fallen one week previously and had to get stitches in multiple locations.  The Veteran reported that closing his eyes would make him fall over and he had to lean on a wall to prevent falling.  He primarily noticed the problem in the shower, but it occurred whenever he closed his eyes.  The problem occurred daily.  He also could be lightheaded on first rising or sitting.  He had difficulty standing on one leg, such as when standing and attempting to put on a pair of pants.  He continued to have double vision when looking up or down at a certain range, which had been ongoing for 10 or more years.  He had knee problems, which caused some of the imbalance problems and regularly felt off balance when walking.  Following testing, the Chief of Audiology at the Orlando VA Medical Center concluded that the Veteran had an abnormal vestibular evaluation, although not all tests could be accomplished due to stiches in the Veteran's head.  He was sent to physical therapy for vestibular rehabilitation.  Subsequent VA treatment records indicate good response to therapy.

Since that time, the Veteran was afforded additional VA examinations for the ears in August and September 2016, but these examinations did not consider the vestibular disorder claim.  In light of the foregoing shortcomings and inconsistencies, the Board concludes that an additional VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the electronic claims file all VA treatment records from June 2017 to the present.

2.  Schedule the Veteran for an appropriate VA examination for his claimed vestibular disorder.  The examination should include an interview of the Veteran and complete examination with any appropriate testing.  The electronic claims file should be made available to the examiner for review and the examiner should indicate that it has been reviewed.  The Board calls the examiner's attention to the report of the examination in October 2015, the subsequent grant of service connection for bilateral otitis externa, the subsequent outpatient treatment records. and the September 2016 evaluation by the Chief of Audiology at the Orlando VA Medical Center showing the Veteran's current manifestations of dizziness.  

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed vestibular disorder is caused OR aggravated by a service-connected ear or other disabilities or by any aspect of service.  Note that any vision disorder is not service-connected.       

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  "Aggravation" means that the disability has permanently worsened beyond its natural progression by the Veteran's service-connected disability.  The examiner should provide a complete rationale for any opinion provided.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




